Name: 88/596/EEC: Council Decision of 21 November 1988 concerning the conclusion of the Fourth Additional Protocol to the Agreement between the European Economic Community and the State of Israel
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  international affairs;  European construction
 Date Published: 1988-11-30

 30.11.1988 EN Official Journal of the European Communities L 327/35 COUNCIL DECISION of 21 November 1988 concerning the conclusion of the Fourth Additional Protocol to the Agreement between the European Economic Community and the State of Israel (88/596/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Fourth Additional Protocol to the Agreement between the European Economic Community and the State of Israel (3), signed in Brussels on 11 May 1975, should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Fourth Additional Protocol to the Agreement between the European Economic Community and the State of Israel is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 8 of the Protocol (4). Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 21 November 1988. For the Council The President Th. PANGALOS (1) OJ No C 104, 21. 4. 1987, p. 8. (2) OJ No C 290, 14. 11. 1988. (3) OJ No L 136, 28. 5. 1975, p. 3. (4) See p. 56 of this Official Journal.